Citation Nr: 1739636	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-43 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 
50 percent for posttraumatic stress disorder (PTSD) for the rating period from June 16, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The Veteran, who is the appellant in this case, served on active from May 1996 to August 1996, from July 2002 to September 2002, from November 2003 to March 2005, from September 2006 to June 2011, and from August 2011 to November 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an increased rating in excess of 30 percent for PTSD.  

In a June 2016 rating decision, the RO granted a higher 50 percent rating for PTSD for the entire rating period from June 16, 2014.  Although a higher disability rating has been assigned for PTSD for the entire appeal period, as reflected in the June 2016 rating decision, the PTSD rating issue remains in appellate status because the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire rating period from June 16, 2014, PTSD has been characterized by social and occupational impairment with deficiencies in most areas.

2. For the entire rating period from June 16, 2014, PTSD has not more nearly approximated total social and occupational impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD have been met for the entire rating period from June 16, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service treatment records, relevant VA examination report, and the Veteran's written statements. 

VA most recently examined the service-connected PTSD in June 2016.  The Board finds that the above-referenced VA examination report is adequate for purposes of rating the PTSD on appeal.  The examiner reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the PTSD on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating Analysis for PTSD

The Veteran is in receipt of a 50 percent disability rating for PTSD for the entire rating period from June 16, 2014 under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130.  

The General Formula for Rating Mental Disorders, under 38 C.F.R. § 4.130, provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 
40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran contends that a higher rating of 70 percent is warranted because he has PTSD symptoms of suicidal ideations, continuous panic attacks, neglect of personal appearance, difficulty in stressful circumstances, and difficulty maintaining relationships.  The Veteran asserted that, while he presented to the VA examination in good appearance, he usually goes four to five days without showering or taking care of himself.  The Veteran reported that he has had suicidal ideations because of survivor's guilt.  The Veteran indicated that he is angry all the time, hates dealing with people, and has little patience for others and their problems.  The Veteran advanced that he only has two friends and no coworkers.  See Veteran statement attached to August 2016 VA Form 9. 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood due to symptoms that more nearly approximate the 70 percent rating criteria under DC 9411 for the entire rating period from June 16, 2014.  38 C.F.R. § 4.130.  While the June 2016 VA examiner assessed social and occupational impairment with reduced reliability and productivity due to PTSD symptoms, the ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  After consideration of all the evidence, lay and medical, he Board finds that the service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of the PTSD symptoms.  See Vazquez-Claudio, 713 F.3d at 117.  

A February 2017 VA treatment record shows that the Veteran reported little interest in doing things, and feeling depressed, down, or hopeless on a daily basis, as well as thoughts that he would be better off dead or hurting himself in some way more than half the time.  The June 2016 VA examiner noted PTSD symptoms of difficulty in adapting to stressful circumstances (including work or a worklike setting) and neglect of personal appearance and hygiene.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximated the criteria provided by the 70 percent rating under DC 9411 for the entire rating period from June 16, 2014.  38 C.F.R. 
§ 4.130.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the rating period on appeal, the evidence did not meet or more nearly approximate the criteria for a higher 100 percent disability rating for PTSD.  Id.  The record does not indicate total occupational and social impairment, including due to symptoms of such a severity as described for a 100 percent rating for the service-connected PTSD, for the entire rating period from June 16, 2014. 

With respect to social impairment, while the PTSD has affected the Veteran's relationships, the Board finds that the severity of the PTSD symptoms does not result in total social impairment.  Despite all of the Veteran's PTSD symptoms, the Veteran reported that he was divorced from his first wife after more than 7 years of marriage, but that he had been married to his second wife for 15 years and endorsed this to be an improved relationship that was good and strong.  The Veteran also indicated that he lived with his wife and two younger children, and that he had two close friendships.  This evidence is not indicative of total social impairment as a result of PTSD symptoms.  Accordingly, the weight of the lay and medical evidence of record as outlined above demonstrates that, for the entire rating period from June 16, 2014, the Veteran's PTSD symptoms have not more nearly approximated total social impairment as contemplated by the 100 percent rating under DC 9411.  
38 C.F.R. § 4.130.

Similarly, with respect to occupational impairment, while the PTSD has affected the Veteran's work, the Board finds that the severity of the PTSD symptoms does not result in total occupational impairment.  A February 2015 VA treatment record shows that the Veteran reported that he last worked as a Department of Defense employee in June 2015.  The June 2016 VA examiner assessed that the Veteran's thought process was logical and goal directed, speech pattern was within normal limits, with only mild memory loss, and that the Veteran did not experience any obsessional rituals which interfere with routine activities.  A February 2017 VA treatment record shows that the VA clinician assessed the Veteran's thought process as goal-directed, linear, and logical, with fair judgment and insight.  To the extent that the Veteran had unprovoked anger, this symptom is similar to impaired impulse control, which is inconsistent with total occupational impairment as required by the 100 percent rating for PTSD, as this symptom is contemplated by the 70 percent rating criteria under DC 9411.  Therefore, the weight of the lay and medical evidence of record demonstrates that, for the entire rating period from June 16, 2014, the Veteran's PTSD symptoms have more nearly approximated occupational impairment manifested by impaired impulse control, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, including work or worklike settings, which more nearly approximates a 70 percent rating under 
DC 9411, and does not more nearly approximate total occupational impairment as contemplated by the 100 percent rating under DC 9411 from June 16, 2014.  
38 C.F.R. § 4.130.

The evidence does not show that the Veteran had total occupational and social impairment including due to symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, exhibited grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  While the Veteran reported suicidal ideation on several occasions, he also denied suicidal ideation in other instances.  See e.g. June 2016 VA examination report (Veteran denied current suicidal ideation and reported that the last suicidal ideation was two months earlier).  A February 2017 VA treatment record also shows that the Veteran denied current suicidal ideations.  Therefore, the Veteran's suicidal ideations during this period have been intermittent, and the Veteran indicated that he had no plans to kill himself and that he could not do this to his kids; therefore, the Veteran was not a persistent danger to hurting himself during this period.  The Veteran also consistently denied homicidal ideation during this period; accordingly, the Veteran was not a persistent danger to hurting others. 

The Board finds that, for the entire rating period from June 16, 2014, the weight of the evidence did not exhibit symptomatology or total occupational and social impairment described for a 100 percent rating.  For these reasons, the Board finds that, for the rating period from June 16, 2014, the weight of the lay and medical evidence of record demonstrates that the Veteran's PTSD symptoms and social and occupational impairment were not of the severity indicated for a 100 percent ("total") rating under DC 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.
   
Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the PTSD for any part of the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, panic attacks, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, including work or a worklike setting, and neglect of personal appearance and hygiene.  These symptoms are part of the schedular rating criteria, and the level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, the Board finds that the record does not reflect that the PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities obstructive sleep apnea, PTSD, lumbar degenerative disc disease with scar, tinnitus, headaches, gastroesophageal reflux disease, right and left knee patellofemoral syndrome, and status-post ganglion excision of the left wrist.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for PTSD of 70 percent, but no higher, for the entire rating period from June 16, 2014, is granted.





REMAND

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, a February 2015 VA treatment record shows that the Veteran reported that he last worked as a Department of Defense employee in June 2015.  In an October 2015 statement, the Veteran asserted that PTSD impacted obtaining a new job.  In accordance with Rice, the Board is construing this evidence, specifically the February 2015 VA treatment record, as well as the October 2015 Veteran statement, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist, may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records and an opinion should be requested.

Accordingly, the issue of a TDIU is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2)and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as a VA Form 21-8940).  

2. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are obstructive sleep apnea, PTSD, lumbar degenerative disc disease with scar, tinnitus, headaches, gastroesophageal reflux disease, right and left knee patellofemoral syndrome, and status-post ganglion excision of the left wrist.

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

3. Thereafter, the issue of a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


